William W. Porter, J.,
dissenting:
I dissent from the opinion of the court because I am convinced that the document admitted to probate is not a will. Nowhere does an intention appear, on the part of the decedent, to die testate in respect to her estate. The words of the document relate to an act partially if not wholly consummated. By the use of the words “not bequeathed ” the decedent expressly negatives a testamentary intent and discloses a knowledge of legal phraseology which raises a presumption that, had she intended the document to be testamentary, she could have clearly expressed such intention.
The use of the words, “ This is my wish,” under some circumstances, might be equivalent to saying, “ This is my will.” This language, however, d.oes not make the paper testamentary in view of the assertion that the declaration is not a bequest. I am of opinion that it requires the court to travel beyond the instrument to find any intent on the part of the decedent to dispose of any part of her estate, to take effect after death. The paper would better be construed to be a declaration that she has made a gift or a promise to give to the purpose expressed. The reference to the collection of the money is consistent with such a construction. It is quite common to speak of a promise to give as a gift already made. The donor or promisor, not having the means to make the payment at once, intended that the money should be collected by herself or on her behalf, and applied as soon as possible. The thing to be done is not deferred until after death. The gift does not affect her own place of burial. The acts to be done are not those performable only by executors or administrators. I can find nothing in the case, save the testimony of one or more witnesses who say that the *303decedent referred to the paper as a will and the fact that the paper was found in the decedent’s possession, to support the view that the document was in purpose testamentary.
W. D. Porter, J., concurs in the dissent.